Citation Nr: 0424400	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-20 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD due to his World War II 
service.  He claimed various in-service stressors, which have 
not been verified.  The United States Services Center for 
Research of Unit Records (USASCRUR) should be contacted for 
the purpose of verifying the veteran's alleged service 
stressors.  Additionally, once a stressor has been verified, 
the veteran should be scheduled for a VA examination for the 
purpose of determining whether he currently has PTSD due to a 
service stressor.  The veteran should also be afforded the 
opportunity to submit medical evidence that he currently has 
PTSD.  Such evidence should include all VA and private 
psychiatric treatment records.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and ask them 
to verify, from the period of March 16, 
1945 to May 1, 1945, whether the veteran 
was aboard the USS General Mitchell for 
35 days and then was at Samara Island for 
11 days.  Ask them to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  If the veteran 
submits additional information regarding 
his service stressors, it should be 
forwarded to USASCRUR.  The summary of 
the alleged stressors is as follows:
	
(A)  The report that during this 
period a man threw himself overboard 
and died.
 
(B)  The report that there were 
several submarine alerts.

(C)  The report that while on Samara 
Island there were 3 Japanese 
beheadings by Philippine guerrillas.

If referral to USASCRUR, or other 
pertinent sources is to no avail, the RO 
should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for PTSD 
in compliance with the notification 
requirements in Dixon v. Derwinski, 3 
Vet. App. 261, 263-64 (1992).  All 
attempts to obtain records should be 
documented in the claims folder.

3.  If USASCRUR verifies any of the 
veteran's stressors, with any needed 
assistance from the veteran, including 
obtaining signed releases, the RO should 
request up-to-date copies of the records 
of any evaluation or treatment, VA or 
private, he has received for PTSD.  All 
records so received should be associated 
with the claims folder.

4.  If USASCRUR verifies any of the 
veteran's stressors, the RO should 
schedule the veteran for a VA psychiatric 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether the veteran currently has PTSD 
under DSM IV due to verified service 
stressors.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is causally related to service.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

6.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




